Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-51 are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted 03/18/2020 and 01/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This  application is a CIP of application 16/433,538 (abandoned) which  claims  priority  to  and  benefit from  U.S. Provisional Application Nos. 62/685,899, filed June 15, 2018, 62/695,134, filed July 8, 2018, 62/729,155, filed September 10, 2018, 62/731,574, filed September 14, 2018, 62/744,528, filed October 11, 2018, 62/768,457, filed November 16, 2018, 62/814,802, filed March 6, 2019, and 62/828,056, filed April 2, 2019.     



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over as being unpatentable over Mickle  (WO 2018/107132) 
Instant claims are drawn to a  method of treating a patient having Attention Deficit Hyperactivity Disorder (ADHD), comprising orally administering to the patient a pharmaceutically effective amount of a composition comprising serdexmethylphenidate and dexmethylphenidate in an amount of 26 mg (or 39 mg or 52 mg) serdexmethylphenidate and 5.2 mg (or 7.8 mg or 10.4 mg)  dexmethylphenidate
Mickle teaches treatment of ADHD (Paragraph 134) by administering a  composition comprising: (a) unconjugated methylphenidate, salts thereof, or mixtures thereof and (b) a serdexmethylphenidate compound having the chemical formula, as shown, or salts thereof, or mixtures thereof, and wherein the serdexmethylphenidate compound is present in the composition in an amount that is molar equivalent to a dose of d-methylphenidate, preferably in the range of about 1 mg to about 250 mg per dose (paragraphs 16,17, 20,1161; claims 1, 8,14 ). Mickle teaches dosages forms for both immediate and extended release of either component which can be administered once to four times a day (paragraphs 13, 118). Mickle teaches an amount of d-methylphenidate active that each source contributes can vary from about 5% to about 95% by weight (paragraph 117). Mickle teaches their compositions to be in the form of capsules or tablets packaged in blisterpacks  (paragraphs 138-144). Mickle teaches the calculation of the dosage of the conjugated and uncongugated forms and they teach that the compositions would have a dosing regimen of one time a day with a single unit dosage form  which include the instantly claimed doses (paragraphs 153-160).  

The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.

Furthermore, no unobviousness is seen in the dosages claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum dosage.

Conclusion
Claims 1-51 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.